OFFICE OF THE AlTORNEY      dENERAL   OF ‘TEXAS
                                AllSTlN




Mrs. Ella Mae Murphy, President
Stata Board of Hairdressers end Cosmetologists
Austin, Texas
Dear Madamt               oplnlon No. o-A&o~~
                          Rat Doer the State Board of Sir-
                               draesere and Coamatologiets
                               h8ve authority to enforoa it6
                               ruling requiring all ragula-
                               *ion8 to be met in a new looa-
                               tion before lloanae oan ba
                              ~tranararrea or leaued to a
                               baauty ahop or aohool?
          Your latter of Ootober 6, l.9W, requesting the
opinion of thla depart-at on the above atatad quaatlan
reads in part aa ,followa;
         *We raspaotfully raquaat that.you radar to
    rour opinion f O-536, dated Maroh 24, 1939.
         Wany beautr a!bpe .a4 aohoole wara lloenadd
    'atthe tlma the law waa passed rhiah do not meat
    the requireaunts of the Board or ooma within the
    law aa lnborpratad at present.  33 one of luoh
    aohoala or shopa olosa their present lloanrad lo-
    oation and move to a new looatlon, it has bean
    the praotloa or tha Board to require the ownar
    to make the new looatlon meat all raqulramente,
    aat out by tha Board, and approved by either the
    Board or rapraaantatita, betors lloanaa will be
    transtarrad or iseuad to oovar the naw looation.
          Thie requirement he8 been made to pravant
     8h;wF    sahool8 from moving into unsanitary lo-
            , or in oomaotlon with living quertara
     a@ to ralea the etendard of sohoola by raqulrlng
     them to meet all rul.asa8 to equipment, minimum
     apeoa, eto.
b‘,.,
        -8.   Ella Mae Murphy, P&W$ldant, Pega 2


                   %lndly advlaa it #a Board ha8 authority to
              enforoe its ruling requiring all regulations to
              be met in ite new loo&Ion before lloense oan be
                                                          o-536
              trenaferrad or ls8uad; or if pour opinion j!!
              would prevent the Zoerd frcm thla praotloe.
                   n . . .n

                  Seotlon 10 ot Artlole 73kb, Vernon's Annotated
        Panel Coda, among other things, provides that the Sate Board
        of Halrdre88ars and C~ematologi8ts.
                    IT
                     . . . shall, with the ayprovel of the Stetc
              Board of Bealth, praaoribe suoh sanitary rules
              a8 It may determine naoaaeary *th partloular
';.           raiarcnoe to the praoautlons neoaaeary to be em-
              ployed to prevent the spread or~lnre0tlous and
2:.           OOXlta$eOU8 difJa88oB, 8Xlb it shsll be Ilkt8Wfti
              for the owner or manages o? any'hairdreeslng or
              oomatologloal shop or any sohool of beauty oul-
1%~           fur* to parmlt any pareon .to eleep in or u8a for
              resident&l purpoaas any room used wholly or in
              part a8 a hairdraesing or ooametologioel estab-
              lishment or school oi beauty oulture, end it shall
              be unletiul ror any parson, fix-83  or corporetlon.
              to praotice a8 a helrdresaer or OOsmatOlOgi6t,
              axoapt in the home8 of ouatorPsr8or In a bona.
              fide established beauty ahap wherein the raqulra-
              mente of the Boerd a8 to proper eenitsry rules
              are canplied nith. Provided an operator may have
              e beauty shop in her home where the sanitary rulaa
              are oomplled with.
                   ". ,~. The said Board, or any duly appointed
              agent, shall.have authority to lnspeot any beauty
              shop, beauty perlar, br Bchool, at any tlnieduring
              business hours."        :z

        Seotlon 18 of'the above cleni&ned eot ?rovidesr
                   "The first aertliioate or raglatretlon and
              license shall be valid until Aue?.mt31, 1936.
              Thereafter no certlfloate or lloenee ahall.ba
              issued for a louger period than one (1) year and
              shell expire on the 31st day of August, of the
              year for whioh they are isstiedunless renewed
                                                                  4k3



es.~ ISllaUaa Murphy, Praaldant, Page 3


     prlor to that data.   The holder of an arplrad oar-
     tlfioets  or licenaa may have hi8 oertiiioeta or
     lloenea raetorvd  within one (1) year atter t&e
     date of expiration, upon the p8yment of the re-
     quired renewal fee end satlsfaotory proof of hle.
     or her qualli%aatfons .toresume practice. . . .*
            Subsection c   or   Feation 18 or the ame   .Wilola
provides:
         "The establishment or itinerant shops 1s
    hereby expressly prohibited, end it ahell be un-
    lawful for any person; rim or-oorporatlon to
    operate a beauty shop a8 deflnad in this aot,
    unless the 8ame is a bona ride astabliishmentwith
    a permanent end definite looatlon. Any lloanaa
    grentad under the term8 of thi8 aot ahall permit
    the lloenaea to praotloa la only suoh bone fide
    astablia@ea beauty shop; provldap, howavar, that
    nothing ln this aot shall prohibit the removal
    or ohange of location of the beauty shop, provldad
    auoh mOITcor ohenge 18 made in good faith with the
    intention of definitely and parmanently looatlng
    alaawhara; and provided that nothing contained
    herein shall in anywise prevent a lloansea rrom
    praotiolng in the.homas of oust&mars if aald li-
    censee works in s bona ride astabliahed ahop a8
    darlnad in thin eat. Provldad further, that noth-
    ing in this sot shall prohibit the eatebliahmant
    of ohaln beauty shops which have a definite and
    permanent.looatlon and have oompliad with all ~the
    other terms of this law."
          It will be noted that Eeotlon 18, supra, axpraeely
provides thit an e lrad oartlfloata or lloaneo msy be ra-
nawad wlthln one (1
                  7 year affar the date of ezplratlon upon
the payment of the required renewal rea and aetlaieotory
proof~oi his or her quallfloation to re8ume preotloa. There'
1s nothing In the Artlole 73&b, that requires any approval
of the lloense or certificate upon the removal of a ahop or
sohool from one location to another. We gin6 no authority
for making sny dlfierent requirement beoeuae of the faot
that the owner of a shop or school may have OhRUged the 1008-
tlon of the shop or school or expects to ohenga the looatlon
of the shop or school upon securing e renewal license or
                                                           .._
                                                                 434




osrtlfloats.  Therefore, we reepeotfully answer the above
stated question in the ne stir@. It $6 our further opinion.
that our opinion No. O-53 8 would prevent the Board from
oarrylng on the above mentioned preotioe.
          Trusting that the fotiegolngfully answers your
inquiry, we tire
                                       Yours very truly